Citation Nr: 0810023	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cancer of the left 
tonsil, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from May 1970 to 
February 1973 and serviced in the Republic of Vietnam from 
July 1972 to February 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In March 2004 and November 2005, the Board remanded 
the veteran's claim to the RO via the Appeals Management 
Center, in Washington, D.C., for further evidentiary 
development.

After that development was completed and the case was 
returned to the Board, in August 2007, the Board requested a 
medical opinion from the United States Department of Defense 
Armed Forces Institute of Pathology (AFIP), pursuant to 38 
U.S.C.A. § 7109, in response to the appellant's claim of 
entitlement to service connection for cancer of the left 
tonsil as due to exposure to herbicides.  See 38 U.S.C.A. § 
7109(a) (West 2002) and 38 C.F.R. § 20.901 (2007).  See 
generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  In 
January 2008, an AFIP opinion was rendered and, in February 
2008, the veteran was given an opportunity to present 
additional argument; in February 2008, his representative 
submitted the veteran's signed statement indicating that he 
had no further argument or evidence to submit.


FINDINGS OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
squamous cell carcinoma of the left tonsil is related to the 
veteran's period of active military service, including his 
exposure to herbicides, nor was cancer of the left tonsil 
manifested with a year of the veteran's discharge from active 
service.



CONCLUSION OF LAW

Cancer of the left tonsil was not incurred in or aggravated 
by active military service, including exposure to herbicides, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Although the RO 
has not provided the veteran with notice consistent with the 
Court's holding in Dingess, as his claim for service 
connection for cancer of the left tonsil, claimed as due to 
exposure to herbicides, is being denied, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a November 2001 letter, issued prior to the May 2002 
rating decision, and in May 2004 and November 2005 letters, 
the RO informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He was afforded a VA examination 
in November 2006 and, as noted above, in August 2007, the 
Board requested an AFIP opinion that was prepared by medical 
experts who reviewed the veteran's surgical pathology report 
and tissue slides, and submitted their report to the Board in 
January 2008.  Moreover, in a February 2008 signed statement, 
the veteran said he had no further argument or evidence o 
submit.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran contends that he has squamous cell carcinoma of 
the left tonsil that is due to his exposure to Agent Orange 
in service.  He denied a family history of cancer and has 
asserted that treating physicians advised him that he was 
very young to have this type of cancer that was typically 
found in older individuals.  

Service medical records are not referable to complaints or 
diagnosis of, or treatment for cancer of the left tonsil.  
The veteran's service records show that he served in the 
Republic of Vietnam from July 1972 to February 1973.

Post service, private medical records include a January 30, 
1996 record from J.E.F., M.D., indicating that the veteran 
was seen with a three month history of a throat irritation 
with a left neck mass.  

On February 2, 1996, records indicate that the veteran 
underwent a panendoscopy with biopsy.  The findings of the 
February 5, 1996 private pathology report of the left tonsil 
biopsy were infiltrating squamous cell carcinoma, moderately 
differentiated with deep margins that contained a tumor.

On February 5, 1996, the veteran, who was 46 years old, 
underwent a left radical tonsil resection, a midline 
mandibulotomy and radical left neck dissection with right 
tonsillectomy, and a left pectoralis major myocutaneous flat 
reconstruction.

A February 8, 1996 private pathology report includes a 
diagnosis of moderately differentiated squamous cell 
carcinoma of the tonsil with two out of thirty nine cervical 
lymph nodes positive for metastatic squamous cell carcinoma.

The February 13, 1996 private hospital discharge summary 
diagnosed T2N2 squamous cell carcinoma of the left tonsil.

The February 1996 private medical records reflect the 
veteran's history of smoking cigarettes, and the discharge 
summary indicates that his father died of gastric cancer.

According to a February 13, 1997 record from A.B., M.D., on 
February 2, 1996, the veteran was diagnosed with Stage I, 
orophyarynx (left tonsil) squamous cell carcinoma. 

August 1999 private medical records indicate that the veteran 
experienced infected mandibular hardware that was surgically 
removed.

In November 2006, the veteran underwent a VA examination 
performed by a nurse practitioner.  According to the 
examination report, the examiner reviewed the veteran's claim 
file and observed that the veteran's tissue blocks were in an 
envelope in the file but not an AFIP report.  It was noted 
that, in 1996, the veteran was diagnosed with moderately 
well-differentiated squamous cell carcinoma of the left 
tonsil that was stage IV, T4N2MO.  In February 1996, the 
veteran underwent a radical resection of the left tonsil, 
treatment included radiation therapy post surgery, and he had 
no recurrence of the cancer.  It was noted that the veteran 
had a long smoking history, of about 40 years, of one pack 
per day and currently smoked between none and two cigarettes 
a day.  He had no alcohol since February 1996 but, before 
that for about 20 years, he drank about one six-pack of beer 
a day.  The examiner noted that the veteran served in the 
Republic of Vietnam and was exposed to Agent Orange.  

According to the VA examiner, cancer of the tonsil was not 
among the upper respiratory cancers presumed to be due to 
herbicides and that, to get to the trachea, larynx, bronchus, 
and lung, the agent would need to past the tonsils, since 
anatomically they are above the other structures.  The 
examiner said that the presurgical panendoscopy of the left 
tonsillar lesion was found to extend down into the hypo 
pharynx approximately half way to the piriform but not into 
the piriform.  Parenthetically, the examiner noted that the 
hypo pharynx was the lowermost portion of the pharynx that 
led to the larynx and esophagus.  The VA examiner opined that 
the veteran's cancer was at least as likely as not related to 
his exposure to Agent Orange.  

In a January 2008 signed statement, the Chair of the 
Department of Environmental & Infectious Disease Sciences who 
is also the director of AFIP, and the Chief of the Division 
of Environmental Pathology in that department, responded to 
the Board's August 2007 request for an opinion regarding the 
most accurate pathologic diagnosis of the veteran's disease, 
and the etiology of the malignant process involving the 
veteran's left tonsil.  

The January 2008 report reflects that the veteran's surgical 
pathology report and glass slides accompanying the case were 
reviewed by AFIP.  As to the diagnosis of the veteran's 
cancer, it was noted that twenty five slides were received 
(from the Board) and reviewed in collaboration with the 
Division of Otolaryngic Pathology.  The reviewing staff 
agreed with the original pathologists' evaluation.  The 
diagnosis included moderately differentiated squamous cell 
carcinoma in the tonsil with two (out of thirty nine) 
cervical lymph nodes positive for metastatic squamous cell 
carcinoma.

In their January 2008 report, the AFIP medical specialists 
said that the etiology of the veteran's left tonsil cancer is 
a question that

relates directly to epidemiology of squamous cell 
carcinoma
of the tonsil, and in this case any possible 
association with
exposures during military service 23-24 years prior 
to diagnosis,
in a man aged 45 years at first diagnosis.  It is 
beyond the scope
of our experience to give a definitive answer to 
this question.  
The Armed Forces Institute of Pathology is 
primarily an 
organization with expertise in pathology.  The 
question you 
ask is basically one of epidemiology.  However, the 
following discussion includes reference to "the 
conclusions of the National Academy of Sciences' 
Institute of Medicine" to which you refer,
(and which we presume are those contained in 
Veterans and Agent Orange; Update 2006, (see 
reference 1)), and to the AFIP's Agent Orange data.  
We reference the known epidemiologic /demographic 
features of squamous cell carcinoma of the tonsil, 
and provide our answer to this question in relation 
to the provided clinical history
for this veteran.  

According to the AFIP physicians,

[t]he National Academy of Sciences' Institute of 
Medicine reviews health effects in Vietnam Veterans 
to address the epidemiologic evidence for any 
possible associations of ill-health among Vietnam 
veterans and possible exposures while serving in 
Vietnam, (see references 1 and 2).  In "Veterans 
and Agent Orange: Update 2004" the Institute of 
Medicine concluded that "On the basis of its 
evaluation of the epidemiologic evidence reviewed 
here and in previous Veterans and Agent Orange 
reports, the committee concludes that there is 
still inadequate or insufficient evidence to 
determine an association between exposure to the 
compounds of interest and oral, nasal and 
pharyngeal cancers." (see reference 2).  Although 
we have not yet received a hard copy of Veterans 
and Agent Orange: Update 2006, we have reviewed the 
Institute
of Medicine's findings on line, and note that they 
have addressed cancer of the tonsil as a separate 
health outcome in response to a request from the 
Veterans Administration.  Their conclusion is 
"The committee concludes that there is inadequate 
or insufficient evidence to determine whether there 
is an association between exposure to the compounds 
of interest and tonsil cancer", (see reference 1, 
pp. 283).  

The AFIP medical specialists said that

[w]e essentially concur with the Institute of 
Medicine's conclusions regarding the published 
epidemiologic literature, but have not 
independently performed an additional review of the 
cited epidemiologic studies.  They point out that 
tonsil cancer is more common in men, and that 
tobacco use and alcohol consumption
may increase the risk, (see reference 1, pp. 281).  

To our knowledge, the usual, generally accepted 
epidemiological/ demographic features of squamous 
cell carcinoma of the tonsil include the following:  

Squamous cell carcinoma of the tonsil is 2 to 4 
times more
common in men than women.  The majority of cases 
are 
diagnosed in patients aged 50-70 years.  Only 4-7% 
of patients
are less than 40 years old, (see reference 3).  
There is an association of the development of this 
tumor 
with alcohol and tobacco use, (see references 3 and 
4).  
There is increasing evidence that human 
papillomavirus (HPV)
may have a pathogenic role in the development of 
tonsillar carcinomas especially those arising in 
younger individuals, (see reference 5).  In one 
review article, (see reference 6), 
meta-analysis revealed that approximately 50% of 
oropharyngeal
or tonsillar carcinomas were positive for HPV DNA.  
Tonsillar carcinomas have the strongest association 
with HPV of the non-genital cancers, (see reference 
5).  Patients with HPV-associated lesions tend to 
be younger and have a less significant association
with the conventional risk factors of alcohol and 
tobacco use,
(see reference 6).  There may also be a synergistic 
effect of
exposure to HPV and tobacco, which may elevate the 
risk of oral cancer beyond that for each exposure 
alone, (see reference 7).  

In 1989, the AFIP published an article on 
histopathologic 
findings in Vietnam veterans compared to non-
deployed 
veterans of the same era, and no pharyngeal 
squamous cell carcinomas were reported in the 
Vietnam group, 
(see reference 8). 

As the Department of Veterans Affairs has 
specifically
asked the Institute of Medicine to evaluate the 
association
between squamous cell carcinoma of the tonsil and 
exposure to herbicides, and essentially the same 
question has been referred
to the Armed Forces Institute of Pathology on more 
than one
occasion since 2001 to our knowledge by a Veterans 
Law Judge
of the Board of Veterans' Appeals we have initiated 
a study of the AFIP's experience of squamous cell 
carcinoma of the tonsil from 1970 to 2005, and 
intend to complete this in 2008. 

The AFIP physicians then stated that

[p]reliminary data indicate that with specific 
reference to a Vietnam veteran aged 45 at the time 
of first diagnosis, 18% of Vietnam veterans with 
squamous cell carcinoma were younger than 
45 years at first AFIP diagnosis. 8% of non- 
Vietnam veteran
patients were younger than 45 years at first AFIP 
diagnosis.  The patients age at diagnosis falls 
within two standard deviations of the mean age at 
first AFIP diagnosis for both Vietnam veterans and
non-Vietnam veterans.  Therefore although the 
patient is relatively young for the development of 
squamous cell carcinoma of the tonsil, cases do 
arise with some frequency in even younger patients. 
Further research is necessary to validate these 
preliminary findings. 

In the AFIP medical specialists' opinion,
 
we do not think that it is as likely as not that 
the veteran's cancer
was caused by exposure to herbicides in Vietnam 
because we are unaware of epidemiological evidence 
to support this possible association, (see 
reference 1).  In addition, this veteran has
a reported history of known epidemiologic risk 
factors for the development of squamous cell 
carcinoma of the tonsil prior to
his diagnosis, which include male gender, exposure 
to tobacco
smoke and alcohol consumption.  Although the 
veteran's age
at first diagnosis was below the mean for Vietnam 
veterans and
non-Vietnam veterans with squamous cell carcinoma 
of the tonsil
in the files of the AFIP he falls within the range 
for both groups.  

The AFIP physicians' report was supported by detailed medical 
references that were cited to in the above text.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and malignant tumors become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In this case, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
claimed disability.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein include respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea).  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  

Specifically, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
female reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia, other than CLL; abnormal 
sperm parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  The Update 2004, published in 
March 2005, concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" 
category: gastrointestinal and brain tumors.  See 72 Fed. 
Reg. 32,395-407 (June 1, 2007).  The Institute of Medicine's 
Update 2006, published in 2007, reported "inadequate or 
insufficient evidence to determine [an] association" existed 
between chemical exposure and cancers of the oral cavity 
(including lips and tongue), pharynx (including tonsils), or 
nasal cavity (including ears and sinuses); and "limited or 
suggestive evidence of an association" between herbicide 
exposure and hypertension, and between AL Amyloidosis and 
herbicide exposure.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service records 
indicate that he served in Vietnam from July 1972 o February 
1973.  Therefore, the veteran is presumptively exposed to 
Agent Orange.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
squamous cell carcinoma of the tonsil and, accordingly, he is 
not entitled to a presumption of service connection under the 
statutes and regulations.  Thus, even conceding the veteran's 
exposure to Agent Orange, squamous cell carcinoma of the left 
tonsil is not a disorder that is presumptively service 
connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for squamous cell carcinoma of the left tonsil by 
presenting competent evidence which shows that it is as 
likely as not that the disorder was caused by in-service 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Upon review of the probative and competent medical evidence 
of record, the Board finds that service connection is not 
warranted for cancer of the left tonsil claimed as due to 
exposure to herbicides.  In reaching this determination, the 
Board notes that the veteran's service and post-service 
medical records, as well as his written statements, clearly 
indicate, and the January 2008 AFIP report clearly found, 
that the veteran's squamous cell carcinoma of the left tonsil 
was not likely caused by his exposure to herbicides in-
service.  The medical evidence is therefore clear that 
veteran's cancer of the left tonsil was not due to service, 
including exposure to Agent Orange.  38 U.S.C.A. § 1116.

The Board also notes that the January 2008 AFIP medical 
specialists, who reviewed the veteran's surgical pathology 
report and the twenty five glass slides of the veteran's 
tissue samples, did not think it was at least as likely as 
not that the veteran's cancer was cause by exposure to 
herbicides in Vietnam "because we are unaware of 
epidemiological evidence to support this possible 
association".  Furthermore, the AFIP doctors said the 
veteran had "a reported history of known epidemiologic risk 
factors for the development of squamous cell carcinoma of the 
tonsil prior to his diagnosis" that included male gender, 
exposure to tobacco smoke, and alcohol consumption.
 
In support of his claim, the veteran would apparently rely on 
the opinion from the November 2006 VA examiner, a nurse 
practitioner, to the effect that she found the veteran's 
tissue blocks in an envelope without an AFIP report in the 
claims file, examined him, and opined that his cancer was at 
least as likely as not related to his exposure to Agent 
Orange.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board gives greater weight to the opinion of the January 
2008 AFIP medical experts, pathologists and infectious 
disease specialists, and the director of AFIP, who thoroughly 
reviewed the veteran's surgical pathology report and the 
twenty five tissue block slides obtained from his treating 
hospital, and noted much of the veteran's medical history in 
its report.  The 2008 AFIP medical report is lengthy and 
detailed, and contains compelling explanations for the 
examiners' conclusions.  Moreover, it is well-supported by 
references to accepted medical literature.  Based on this 
review, the recent AFIP medical specialists concluded that 
the veteran's squamous cell carcinoma of the left tonsil was 
not as likely as not caused by exposure to herbicides in 
Vietnam.
 
Here, the Board finds the January 2008 AFIP report to be most 
persuasive, and thus accords it greater probative value.  
Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 
493.  The Board does, in fact, adopt the January 2008 AFIP 
experts' opinion on which it bases its determination that 
service connection for cancer of the left tonsil as due to 
exposure to herbicides is not warranted.  See also Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").

As to the November 2006 opinion from the VA examiner, her 
opinion, based upon a review of the veteran's claims file was 
that the veteran's cancer of the left tonsil was at least as 
likely as not related to his exposure to Agent Orange.  
However, although the nurse practitioner explained the 
anatomical reasoning for her opinion, she failed to provide 
any scientific rationale for her opinion.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. at 187.  Thus, a medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).

More probative in the Board's opinion is the January 2008 
AFIP report, based on the findings of the pathologists and 
infectious disease specialists who thoroughly reviewed the 
veteran's surgical pathology report and tissue slides and 
provided a detailed explanation of their findings.  The AFIP 
physicians who reviewed the veteran's medical records and his 
pathologic diagnoses did not think it was as likely as not 
that the veteran's cancer was caused by exposure to 
herbicides in Vietnam because they were unaware of 
epidemiological evidence to support this possible 
association.  These medical specialists noted that the 
veteran has a reported history of known epidemiologic risk 
factors for the development of squamous cell carcinoma of the 
tonsil prior to his diagnosis, that include male gender, 
exposure to tobacco smoke, and alcohol consumption.  
According to the AFIP medical specialists, although, the 
veteran's age at first diagnosis was below the mean for 
Vietnam veterans and non-Vietnam veterans with squamous cell 
carcinoma of the tonsil in the files of the AFIP, he falls 
within the range for both groups.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of the November 2006 VA examiner's written 
opinion might appear to support the appellant's claim, but a 
close analysis shows it does not.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible that the veteran has cancer of 
the left tonsil due to exposure to Agent Orange in service.  
The VA examiner does not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

Thus, the November 2006 VA examiner's opinion, although 
doubtless sincerely rendered, is, accorded less weight than 
that of the January 2008 AFIP report.

Accordingly, the Board concludes that the probative medical 
evidence of record is against the veteran's claim for 
entitlement to service connection for cancer of the left 
tonsil, claimed as due to exposure to herbicides.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed cancer of the left tonsil as due to 
exposure to herbicides.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed cancer of the left tonsil, as due to 
exposure to herbicides.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for cancer of the left tonsil, as due to 
exposure to herbicides.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
cancer of the left tonsil, as due to exposure to herbicides 
is not warranted.


ORDER

Service connection for cancer of the left tonsil, claimed as 
due to exposure to herbicides, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


